Exhibit 99 (a)(4) NOTICE OF GUARANTEED DELIVERY For Tender Shares of Common Stock Pursuant to the Offer to Purchase for Cash up to an aggregate of 2,790,013 Shares of Class A Common Stock and/or Class B Common Stock of CTM MEDIA HOLDINGS, INC. at a Purchase Price of $1.10 Per Share THE OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M. NEW YORK CITY TIME, ON WEDNESDAY, DECEMBER 16, 2009, UNLESS THE OFFER IS EXTENDED. NOT VALID UNLESS SIGNED BY AN ELIGIBLE INSTITUTION This form or a copy of it must be used to accept the Offer (as defined below) if: (a) certificates for the shares of Class A common stock or Class B common stock, par value $.01 per share, of CTM Media Holdings, Inc., a Delaware corporation (“CTM”), to be tendered in the Offer are not immediately available; (b) if the procedure for delivery by book-entry transfer cannot be completed prior to the Expiration Date (as defined in the Offer to Purchase, as defined below); or (c) time will not permit the Letter of Transmittal or other required documents to reach the Depositary before the Expiration Date (as defined in “Section 1. Number of Shares; Proration” of the Offer to Purchase). The Eligible Institution that completes this form must communicate the guarantee to the Depositary and must deliver the Letter of Transmittal or an Agent’s Message (as defined in “Section 3. Procedures for Tendering Shares” in the Offer to Purchase) and certificates representing the shares to the Depositary within the time period specified herein. Failure to do so could result in financial loss to the Eligible Institution. This form or a copy of it, signed and properly completed, may be delivered by hand, mail or overnight delivery to the Depositary by the Expiration Date. See “Section 3.
